PER CURIAM.
Appellant brings 'for review a final judgment entered at the conclusion of a non jury trial. Three assignments of error are presented:
“1. The Court erred in making and entering a Final Judgment, bearing date the 30th day of April, A.D. 1958, and recorded in the records of the Court in Minute Book No. 1131, page 243.
“2. The Court erred in denying Defendant’s oral motion for a direct verdict in behalf of the Defendant upon the conclusion of the Plaintiff’s case.
“3. The Court erred in denying the introduction by the Defendant of a copy of a letter addressed to Plaintiff, Joseph D’Amato, by Defendant.”
Only the first two are argued, and the appellant urges under assignments of error Nos. 1 and 2 that the trial judge sitting without jury and as the finder of fact misconstrued the effect of certain testimony. Under these circumstances the findings and judgment of the trial judge are presumed to be correct and his findings are entitled to the same weight as that of a verdict by a jury. We find there is nothing in the record to overcome that presumption, and we must sustain his findings of fact unless there is no substantial evidence to support them. W. H. Clark Fruit Co. v. Bounds, Fla.1952, 58 So.2d 552.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.